Case 1:18-cv-03455-NG-ST Document 21 Filed 02/05/19 Page 1 of 1 PagelD #: 68

NOAH A. KINIGSTEIN
ATTORNEY AT LAW
$15 BROADWAY, SUITE 200
NEW YORK, NEW YORK 10007

LSS

TEL: (212) 285-9300
FAK: (212) 385-2608
E-MAIL: Nakasequal@aol.com

February 5, 2019

Magistrate J udge Steven L. Tiscione
United States District Court
Eastern District of New York
225 Cadman Plaza
Brooklyn, NY 11201
By ECF
Re: Avkorful v. New York City Department of Education
18-cv-S45(NGSLT)

Honorable Magistrate Judge Tiscione:

Tam the attorney for the plaintiff in the above mentioned case. lam writing
requesting that | be allowed to withdraw my representation of the plaintiff, David
Arkorful. | have spoken with my client and it is clear that communication has broken down
to the extent that | don't feel that | am able to represent him. My client and | have had
numerous conversations and meetings and it is clear that communication has broken down
and that the requisite relationship required to represent him as his attorney no longer
exists, requiring me to request withdrawing my representation. In addition, ] am, therefore,
requesting that | withdvaw from representing him, and that discovery be stayed pending a
new lawyer filing a notice of appearance for My. Arkorful. [have spoken with the assistant
corporation counsel, Ms. MacLeod, about this request and she has no objection. [have e- .
mailed this letter to Mr. Arkorful. Thank you for your attention to this matter.

Respectfully,

Ont 2 UA

Noah A. Kinigstein
